Judgment, Supreme Court, New York County (Robert Haft, J., at plea; Peter McQuillan, J., at sentence), rendered September 14, 1988, convicting defendant, upon his plea of guilty, of two counts of robbery in the first degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
The motion to withdraw the plea was properly denied by the sentencing court, it having been demonstrated that the plea was voluntarily and knowingly given (see, People v Cummings, 106 AD2d 294). At the time of the plea, defendant acknowledged that he understood the rights he was waiving, and his answers to questions concerning the substantive elements of the crime to which he was pleading guilty were unhesitant and unequivocal. As in People v Dixon (29 NY2d 55), the defendant clearly stated his guilt at the original allocution, and offered only unsupported allegations that were properly subject to the court’s credibility determinations. Concur—Murphy, P. J., Carro, Rosenberger, Ross and Asch, JJ.